Name: Commission Regulation (EEC) No 3508/90 of 4 December 1990 fixing, for 1991 the quota for imports into Spain of meat of domestic rabbits from third countries and certain detailed rules for the application thereof
 Type: Regulation
 Subject Matter: cooperation policy;  tariff policy;  animal product;  Europe;  agricultural activity
 Date Published: nan

 5. 12. 90 Official Journal of the European Communities No L 338/ 17 COMMISSION REGULATION (EEC) No 3508/90 of 4 December 1990 fixing, for 1991 the quota for imports into Spain of meat of domestic rabbits from third countries and certain detailed rules for the application thereof imports of meat and edible meat offal of rabbits falling within CN code 0208 10 10 from third countries shall be 644 tonnes . Article 2 1 . The Spanish authorities shall issue import authori ­ zations so as to ensure a fair allocation of the available quantity between the applicants . The quota shall be staggered over the year as follows :  50 % during the period from 1 January to 30 June 1991 ,  50 % during the period from 1 July to 31 December 1991 . 2 . Applications for import authorizations shall be subject to the lodging of a security. The primary requirement within the meaning of Article 20 of Regulation (EEC) No 2220/85 covered by the security shall consist in the effective importation of the goods . Article 3 The minimum rate of progressive increase in the quota shall be 10 % applicable at the beginning of each year. The increase shall be added to each quota and the next increase calculated on the basis of the figure thus obtained. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 491 /86 of 25 February 1986 laying down detailed rules concerning quantitative restrictions on imports into Spain of certain agricultural products from third countries ('), as last amended by Regulation (EEC) No 3296/88 (2) and in particular Article 3 thereof, Whereas the 1990 quota for imports into Spain of meat of domestic rabbits from third countries is set out in Article 1 of Commission Regulation (EEC) No 3538/89 (3) ; whereas this quota should be increased for 1991 by the minimum rate of increase of 10 % laid down in Article 3 of the said Regulation ; Whereas to ensure proper management of the quota, applications for import authorizations should be subject to the lodging of a security to cover, as a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (4), as last amended by Regulation (EEC) No 3745/89 (*) the effective importation of the goods ; whereas provision should also be made for the quotas to be staggered over the year ; Whereas provision should be made for Spain to communicate information to the Commission on the application of the quota ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat, HAS ADOPTED THIS REGULATION : Article 4 1 . The Spanish authorities shall inform the Commission of the measures which they adopt for the implementation of Article 2 above . 2. They shall transmit, not later than the 15th of each month, the following information concerning the import authorizations issued in the preceding months :  the quantities covered by the import authorizations issued, by country of provenance,  the quantities imported, by country of provenance . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1991 . Article 1 The quota for 1991 that the Kingdom of Spain may apply, pursuant to Article 77 of the Act of Accession, to (') OJ No L 54, 1 . 3 . 1986, p. 25. 0 OJ No L 293, 27. 10 . 1988, p. 7. 3) OJ No L 347, 28 . 11 . 1989, p. 22. (4) OJ No L 205, 3 . 8 . 1985, p. 5. 0 OJ No L 364, 14. 12. 1989, p . 54. No L 338/ 18 Official Journal of the European Communities 5 . 12. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 4 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission